On petition for writ of certiorari to the Circuit Court of Randolph County, Illinois.

Per Curiam:

The petition for writ of certiorari is granted. The order denying the petition for habeas corpus is vacated, and the cause is remanded to the Circuit Court of Randolph County, Illinois, for consideration of the petition in the light of the opinions of the Supreme Court of Illinois in People v. Loftus, 400 Ill. 432, 81 N. E. 2d 495; People v. Shoffner, *936400 Ill. 174, 79 N. E. 2d 200; and People v. Wilson, 399 Ill. 437, 78 N. E. 2d 514. See Young v. Ragen, 337 U. S. 235.